March 19, 2015
3/19/2015                                                                  Envelope Details


  Print this page

  Envelope 4553535
   Case Information
   Location                                      Court Of Criminal Appeals
   Date Filed                                    03/18/2015 04:39:08 PM
   Case Number
   Case Description
   Assigned to Judge
   Attorney                                      Nancy Barohn
   Firm Name                                     Nancy B. Barohn, Attorney
   Filed By                                      Nancy Barohn
   Filer Type                                    Not Applicable
   Fees
   Convenience Fee                               $0.00
   Total Court Case Fees                         $0.00
   Total Court Filing Fees                       $0.00
   Total Court Service Fees                      $0.00
   Total Filing & Service Fees                   $0.00
   Total Service Tax Fees                        $0.00
   Total Provider Service Fees                   $0.00
   Total Provider Tax Fees                       $0.00
   Grand Total                                   $0.00
   Payment
   Account Name                                  Nancy B. Barohn
   Transaction Amount                            $0.00
   Transaction Response
   Transaction ID                                7490173
   Order #                                       004553535­0

   Petition for Discretionary Review
   Filing Type                                                                 EFileAndServe
   Filing Code                                                                 Petition for Discretionary Review
   Filing Description                                                          Petition For Discretionary Review
   Reference Number
   Comments
   Status                                                                      Rejected
   Fees
   Court Fee                                                                   $0.00
   Service Fee                                                                 $0.00
https://reviewer.efiletexas.gov/EnvelopeDetails.aspx?envelopeguid=7af527cc­2cd0­42b8­b6b3­33ef8a268d7b             1/2
3/19/2015                                                                  Envelope Details

   Rejection Information
   Rejection
             Time        Rejection Comment
   Reason
             03/19/2015 The front cover of your petition has the incorrect Court of Criminal Appeals
   Other
             10:05:14 AM case number. You have ten days to submit a corrected petition.
   Documents
   Lead Document               MARTINEZ.PDR.pdf                                   [Original]


   eService Details
                                                                                                                   Date/Time
   Name/Email                              Firm                        Service Type              Status   Served
                                                                                                                   Opened
   Matthew Paul              State Prosecuting                                                                     03/18/2015
                                               EServe                                            Sent     Yes
   information@spa.texas.gov Attorney                                                                              05:09:31 PM




https://reviewer.efiletexas.gov/EnvelopeDetails.aspx?envelopeguid=7af527cc­2cd0­42b8­b6b3­33ef8a268d7b                           2/2